At a Circuit Court Continued and held for the County of Monroe in the Territory of Michigan at the Court House in the town of Monroe on Wednesday the twenty Sixth day of September in the year of our Lord one thousand eight hundred and thirty two according to adjournment—
Were present, Solomon Sibley] & 1 Ross Wilkins J
Judges.
In the Case of
the United States usl Levi S Humphrey f
On Indictment for gaming for money.
The Defendant by Lanman & Frazer his attorneys Comes and moves that the indictment in this Case be quashed for reasons on file— Motion over ruled by the Court.
In this Case the question made by the defendant touching the validity of the indictment for the reasons assigned is by Consent of the Counsel and under a Stipulation on file, reserved for the opinion of the Supreme Court.
Territory of Michigan 1 Monroe Circuit Court J
[SEAL]
I Laurent Durocher Clerk of Monroe Circuit Court, do hereby Certify the foregoing to be a true Transcript of the Journal Record in Said Case of the United States against Levi S. Humphrey at the last September Term of Said Court, and do further Certify that the papers herewith are true Copies of all the papers required to be Copied per agreement of Counsel in Said Case.
In testimony whereof I have hereunto Set my hand & affixed the Seal of Monroe Circuit Court, At Monroe this 2U day of November A.D. 1832.
Laurent Durocher,
Clk of Monroe Circuit Court.
Territory of Michigan County of Monroe 1 Circuit Court /
ss.

To the Sheriff of Said County.

(L-S)
In the name of the United States of America you are hereby Commanded to Summon twenty four discreet and Lawful men having the qualifications of Electors of delegate to Congress to appear before the Circuit Court for the County of Monroe to be holden at the Court House in the Town of Monroe the twenty ninth day of March instant at ten O’Clock A:M: to Serve as Grand Jurors and have you then there this precept with the names of the persons Summoned endorsed thereon, hereof fail not.
Witness William Woodbridge Esquire presiding Judge of the Supreme Court of the Territory of Michigan at Monroe this tenth day of March in the year of our *551Lord one thousand eight hundred and thirty one, and of the Independence of the United States of America the fifty fifth.
Laurent Durocher, Clk Monroe Circuit Court
By virtue of a Special Deputation from Levi S Humphrey Sheriff of Monroe County I did Summons Eli Hubbard Noah A Whitney William Wilkinson and Francis Charter as Grand Jurors to appear before the Circuit Court on the twenty ninth of March instant at 10 of the Clock A.M at the Court House in the village of Monroe by reading the within venire in their presence and notifying them that by virtue of Said venire I did Summons them as Grand Jurors as aforesaid
Daniel S Bacon.
In accordance with the direction of the within venire I have summoned the following persons as Grand Jurors to appear before the Circuit Court for the County of Monroe at the Court House in the village of Monroe on the 29 of March instant at ten of the Clock on Said day By reading this venire in their presence and notifying them that by virtue thereof I did Summon them as grand Jurors to attend at the time and place aforesaid.
1 Austin E Wing 2 John Anderson 3 Henry Disbrow 4 Oliver Johnson 5. Peter P Ferry 6 John Wendell 7 Samuel H Gale 8 John Mulks 9 Samuel Stone 10 Daniel Mulhollen 11 Antoine Lafontaine 12 Joseph Lor anger 13 Noble Curtis 14 Robert Clarke 15 John B Cicott 16 James Knaggs 17 Samuel Choate 18 Lewis Bond 19 Benjamin F Stickney 20 Seneca Allen.
The United States of America
Territory of Michigan 1 County of Monroe /
ss.
of the Term of March in the year of our Lord One thousand eight hundred and thirty one of the Circuit Court of Monroe County.
The Grand Jurors of the United States, inquiring within and for the body of the County of Monroe aforesaid upon their Oath present, that Levi S Humphrey of the town of Monroe in Said County on the first day of February in the year of our Lord one thousand eight hundred and thirty one with force and arms, at the town of Monroe in the County aforesaid and within the Jurisdiction of this Court, did bet with certain persons whose names to the Jurors are unknown upon the result of certain game of Cards Called Loo then and there played by and between Said persons whose names to the Jurors are unknown as aforesaid & that he the Said Levi S Humphrey by betting as aforesaid did unlawfully win a certain Sum of money to wit: the Sum of Six Cents lawful money of the United States against the form and effect of the Statute in Such case made and provided in the Said Territory and County aforesd and against the peace and dignity of the United States of America within Said Territory.
And the Jurors aforesaid upon their Oath aforesaid do further present that the Said Levi S Humphrey late of the Said town of Monroe in Said County on the first day of February in the year of our Lord one thousand eight hundred and thirty one with force and arms at Said town of Monroe in the County aforesaid, and within the Jurisdiction of this Court did play at Cards with Said persons whose names to the Jurors are unknown, and that the Said Levi S Humphrey then and there, by playing at Cards with the said persons to the Jurors unknown as aforesaid at a certain game Called Loo did then and there unlawfully lose a Certain Sum of money to wit twelve & an half Cents lawful money as aforesaid against the form of the Statute *552in Such Case made and provided in the Said Territory, and against the peace and dignity of the United States within Said Territory.
And the Jurors aforesaid, upon their oath aforesaid do further present, that the Said Levi S Humphrey late of the Said town of Monroe in the County aforesaid on the first day of February in the year of our Lord one thousand eight hundred and thirty one with force and arms, at Said town of Monroe in the County of Monroe aforesaid, and within the Jurisdiction of this Court, did play at Cards with Said persons whose names to the Jurors are unknown and that the Said Levi S Humphrey then and there by playing at Cards with the Said persons whose names to the Jurors are unknown, as aforesaid, at a Certain game to the Jurors unknown, did then and there unlawfully lose a Certain Sum of money to wit twenty five cents lawful money as aforesaid against the form of the Statute in Such case made and provided within Said Territory, and against the peace and dignity of the United States of America within Said Territory, in the County aforesaid.
Warner Wing, District atty.

Endorsed.

Grand Jury Room, March Term 1831.
A True Bill.
A. E. Wing
Foreman.

Witnesses.

Ethel Burch, Lowrin Marsh, J. Q. Adams, Joseph Wood.

Reasons to quash the Indictment.

1. Because Said Indictment was not found by a good and Sufficient Grand Jury Summoned agreeably to the laws of this Territory—
2. That it does not appear that the Grand Jury who found this Indictment ever were duly Summoned to appear and Serve as Grand Jurors in this Court at the term at which Said Indictment was found.
3. That the Venire Facias which was issued for Summoning a Grand Jury to attend Said term was not Served by any legal officer of this Court— nor is there proper return endorsed thereon, by any Such officer, neither does it appear by Any return that Said Grand Jurors possessed the qualifications required by law
And for other irregularities & defects in Said venire & Indictment.
Indictment. Lanman & Frazer.

Agreement.

It is Stipulated and agreed by and between the Counsel on either Side in this case that the Motion which has been made by the Defendant to quash the Indictment Shall be reserved for the opinion of the Supreme Court, and that the validity of Said Indictment for the reasons assigned in Said motion may be taken up & disposed in the Same manner as if the Same had been pleaded in due form— And that the Clerk of this Court Shall Send a Certified Copy of the venire and the endorsements or returns thereon, which issued for Summoning the Grand Jury who found the Bill of Indictment the Journal Entries Connected with this Cause the Indictment and the motion made to quash, together with this Stipulation, and the Order of the Court thereupon— It is only provided that Copies of all the proper Entries & Copies of the proper documents in this Court be transmitted to Said Supreme Court.
Warner Wing
District attorney
Chas. J. Lanman &
Alex. D. Frazer, Attys for Defd‘

*553
[.Attached to the foregoing

[Indorsement] U. S. vs L. S. Humphreys. Additional return from Cir: Court of Monroe C°.— Recd & Filed Dec. 12. 1832 Jn° Winder Clk.
At a Circuit Court begun & held for the County of Monroe in the Territory of Michigan on Tuesday the twenty ninth day of March in the year of our Lord one thousand eight hundred and thirty one, at the Court House in the Town of Monroe
were Present, the Honorable William Woodbridge
and Solomon Sibley, Judges.
The Grand Jurors for the body of the County of Monroe being Called answered to their names and were Solemnly Sworn as follows— Austin EWing as foreman, 1. Henry Disbrow 2. Oliver Johnson 3. John Wendell 4. Samuel H Gale 5. John Mulks 6. Daniel Mulhollen 7. Antoine Lafontaine 8. Joseph Loranger 9. Noble Curtis 10. Robert Clark 11. JohnB Cicott 12. James Knaggs 13 Samuel Choate 14. Lewis Bond 15. Seneca Allen 16. Eli Hubbard 17. Noah A Whitney 18. William Wilkerson 19. who having heared their charge retired to the Grand Jury room to Consider on their presentments.
At a Circuit Court Continued & held for the County of Monroe in the Territory of Michigan at the Court House in the Town of Monroe on Friday the first day of April in the year of our Lord one thousand eight hundred and thirty one according to adjournment, were present the Same Judges as yesterday—
The Grand Jurors returned into Court and brought in Sundry Bills of indictment & a Presentment and gave the Court to understand that they had no further business before them, the District attorney having also advized the Court that he had nothing to lay before them; It is ordered by the Court that they be discharged from further attendance at this Term.
Ordered by the Court that the Clerk upon the application of the District attorney during the remainder of the Session of this Court & also after its adjournment be authorized to issue Such process as may be required for the purpose of bringing defendants in Cases of indictment into Court at the next Term.
County of Monroe
I Laurent Durocher Clerk of Monroe Circuit Court, do hereby Certify the foregoing to be a true Copy from the record Journal of the Circuit Court for the County aforesaid at March Term 1831, as to the names, number & Swearing of the Grand Jurors &c and also that the transcript Sent up the 21 ‘ November last in the Matter of the United States against Levi S Humphrey Contains all the entries in regard to Said Matter.
[SEAL]
In testimony whereof I have herunto Set my hand and affixed the Seal of Said Court, At Monroe this 8th day of December A.D. 1832.
Laurent Durocher
Clerk of Monroe Circuit Court